UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22492 MainGate Trust (Exact name of registrant as specified in charter) 6075 Poplar Avenue, Suite 720, Memphis, TN 38119 (Address of principal executive offices) (Zip code) Geoffrey Mavar 6075 Poplar Avenue, Suite 720, Memphis, TN 38119 (Name and address of agent for service) (901) 537-1866 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2015 Item 1. Reports to Stockholders. T H I S P A G E I N T E N T I O N A L LY B L A N K MainGate MLP Fund Class A (AMLPX) Class C (MLCPX) Class I (IMLPX) 6075 Poplar Avenue, Suite 720 | Memphis, TN 38119 | 855.MLP.FUND (855.657.3863) | www.maingatefunds.com Semi-Annual Report May 31, 2015 Table of Contents Letter to Shareholders 5 Hypothetical Growth of a $10,000 Investment 9 Average Annual Returns 9 Expense Example 10 Allocation of Portfolio Assets 11 Schedule of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights: Class A Shares 14 Financial Highlights: Class C Shares 15 Financial Highlights: Class I Shares 16 Notes to Financial Statements 17 Additional Information 22 Management Agreement Renewal 23 Privacy Policy 24 Fund Service Providers 25 MainGate mlp fund Dear Shareholder, The MainGate MLP Fund had the following performance as of May 31, 2015. CUMULATIVE RETURNS AVERAGE ANNUAL RETURNS Inception Date Fiscal YTD Since
